Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include obtain positional information of one or more registered stores registered in the server in association with a user ID as a store of which an occupant of the vehicle wants to receive provision of information; determine whether there exists at least one nearby store located in a vicinity 
This judicial exception is not integrated into a practical application. Claim 1 includes the additional elements of a processor installed in a vehicle, server, wireless communication channel, and data gathering (‘obtain positional information of the vehicle’). The processor/server/wireless communication channel represent generic computing elements; data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, the processor/server/wireless communication channel represent generic computing elements.  Mere instructions to implement the abstract idea using generic computing components cannot provide an inventive concept. Data gathering (‘obtain positional information of the vehicle’) represents insignificant extra-solution activity, see MPEP 2106.05(g). The additional elements, alone or in combination, do not improve the functioning of the computing device 
	Independent claims 5, 6, 10 are directed to a system, server, and system, respectively, that comprise similar limitations to those of claim 1, and recite the same abstract idea as claim 1, and recite the abstract idea of Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
	Remaining dependent claims 2-4, 7-9 further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Seguin et al. (20080288406), in further view of Yuasa (8630791).
As per Claim 1, Seguin teaches:
a processor programed to obtain positional information of the vehicle;  (at least para 18, fig1 and associated text, para 19)
obtain positional information of one or more registered stores registered in the server in association with a user ID as a store of which an occupant of the vehicle wants to receive provision of information, from the server by using the wireless communication channel;  (a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite restaurants/stores – at least para 27, which is construed as “one or more registered stores” as stores of which the vehicle occupant wants to receive information/content. The profile is stored on a server, and the store preference positional data is obtained from the server by the vehicle processor using a wireless communication channel – at least: para 21, 60, 41, 45. A user profile – at least para 12, is construed as “a user ID”.)
determine whether there exists at least one nearby store located in a vicinity of the vehicle among the registered stores… based on the obtained positional information of the vehicle, and the obtained positional information of the registered stores (at least: para 38, 59)
generate existence information with which the occupant is made aware of the existence of the nearby store, based on the positional information of the nearby store;  (at least para 38, 40 – examples of “existence information” about a store.)
obtain neighboring store information including at least one of crowdedness level, sale information, coupon information, and menu information of the nearby store determined as existing, from the server by using the wireless communication channel;  (obtain store information including coupon information from the server by using the wireless communication channel: at least abstract, para 11-13, 18-19, 21, 60)

the positional information of the one or more registered stores is obtained by transmitting the user ID to the server.  (a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite restaurants/stores – at least para 27, which is construed as “one or more registered stores” as stores of which the vehicle occupant wants to receive information/content. The profile is stored on a server, and the store preference positional data is obtained from the server by the vehicle processor using a wireless communication channel – at least: para 21, 60, 41, 45. A user profile – at least para 12, is construed as “a user ID”.)
	Seguin teaches determining whether a nearby store exists located in a vicinity of the vehicle among the registered stores, but fails to teach: by determining whether a positon or a registered store (i) exists on a guided route of the vehicle and (ii) exists at a place that can be reached by the vehicle within a predetermined arrival time.
	However, Yuasa teaches:
by determining whether a positon or a registered store (i) exists on a guided route of the vehicle and (ii) exists at a place that can be reached by the vehicle within a predetermined arrival time    (at least col 2, lines 1-20, col3, lines 30-50. col5, lines 45-55: ‘In some embodiments, if vehicle routing system 201 is currently guiding the vehicle to a trip destination, during act 304 vehicle route guidance system 201 may determine one or more possible destinations within a predetermined distance of a current calculated route to the trip destination. ‘)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Seguin’s existing feature of determining whether a nearby store exists located in a 
As per Claim 2, Seguin in view of Yuasa teach:
the processor is further programmed to receive from the occupant a request for registration of a store of which the occupant wants to receive provision of information, to register the store requested for the registration in the server by using the wireless communication channel. (Seguin, at least: para 26-27, 34; the user profile that includes the user preferences is stored on a server, by using the wireless communication channel – at least: para 21, 60, 41, 45)
As per Claim 3, Seguin in view of Yuasa teach:
wherein the processor is further programed to  receive from the occupant a request for designation of a store of which the occupant wants to receive provision of information with priority, to designate the store requested for the designation as a priority store, (Seguin, at least: para 26-27, 34; user preferences include particular favorite restaurants/stores. User preferred stores/restaurants are construed as stores designated as “a priority store”.)
wherein the processor provides the occupant with information regarding the nearby store designated as the priority store, with a higher priority than with information regarding the nearby store not designated as the priority store.  (Seguin, at least: para 26-27, 34; user preferences include particular favorite restaurants/stores. User preferred stores/restaurants are construed as stores designated as “a priority store”, and non-preferred stores are construed as stores “not designated as the priority store”, and the content provided to the user is associated with the user-preferred (i.e. high priority) stores.)
As per Claim 5, Seguin teaches one or more of the information providing devices as claimed in claim 1, and the server:
a processor programed to obtain positional information of the vehicle;  (at least para 18, fig1 and associated text, para 19)
obtain positional information of one or more registered stores registered in the server in association with a user ID as a store of which an occupant of the vehicle wants to receive provision of information, from the server by using the wireless communication channel;  (a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite restaurants/stores – at least para 27, which is construed as “one or more registered stores” as stores of which the vehicle occupant wants to receive information/content. The profile is stored on a server, and the store preference positional data is obtained from the server by the vehicle processor using a wireless communication channel – at least: para 21, 60, 41, 45. A user profile – at least para 12, is construed as “a user ID”.)
determine whether there exists at least one nearby store located in a vicinity of the vehicle among the registered stores… based on the obtained positional information of the vehicle, and the obtained positional information of the registered stores (at least: para 38, 59)
generate existence information with which the occupant is made aware of the existence of the nearby store, based on the positional information of the nearby store;  (at least para 38, 40 – examples of “existence information” about a store.)
obtain neighboring store information including at least one of crowdedness level, sale information, coupon information, and menu information of the nearby store determined as existing, from the server by using the wireless communication channel;  (obtain store information including 
provide the occupant with the generated existence information, and the obtained neighboring store information.  (at least para 11-13, 18-19, 21, 60, 38, 40)
the positional information of the one or more registered stores is obtained by transmitting the user ID to the server. (a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite restaurants/stores – at least para 27, which is construed as “one or more registered stores” as stores of which the vehicle occupant wants to receive information/content. The profile is stored on a server, and the store preference positional data is obtained from the server by the vehicle processor using a wireless communication channel – at least: para 21, 60, 41, 45. A user profile – at least para 12, is construed as “a user ID”.)
	Seguin teaches determining whether a nearby store exists located in a vicinity of the vehicle among the registered stores, but fails to teach: by determining whether a positon or a registered store (i) exists on a guided route of the vehicle and (ii) exists at a place that can be reached by the vehicle within a predetermined arrival time.
	However, Yuasa teaches:
by determining whether a positon or a registered store (i) exists on a guided route of the vehicle and (ii) exists at a place that can be reached by the vehicle within a predetermined arrival time    (at least col 2, lines 1-20, col3, lines 30-50. col5, lines 45-55: ‘In some embodiments, if vehicle routing system 201 is currently guiding the vehicle to a trip destination, during act 304 vehicle route guidance system 201 may determine one or more possible destinations within a predetermined distance of a current calculated route to the trip destination. ‘)

As per Claim 6, Seguin teaches a server located at a place away from a vehicle comprising:
the server comprising: a memory including a user information storage including information identifying one or more registered stores,( a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite restaurants/stores – at least para 27, which is construed as “one or more registered stores” as stores of which the vehicle occupant wants to receive information/content. The profile is stored on a server, and the store preference positional data is obtained from the server by the vehicle processor using a wireless communication channel – at least: para 21, 60, 41, 45)
each of the one or more registered stores having been registered  in association with a user ID by an occupant of the vehicle; ( a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user establishing a user profile, that includes user preferences – at least para 26, wherein the preferences include particular restaurants/stores. A vehicle occupant entering a user preference that includes a preferred store is construed as the occupant registering a store. A user profile – at least para 12, is construed as a ‘user iD’.)

and a processor programed to obtain positional information of the vehicle from the information providing device by using the wireless communication channel; (at least para 18, fig1 and associated text, para 19)
obtain the positional information of the one or more registered stores registered in the user information storage of the server as a store of which an-the occupant of the vehicle wants to receive provision of information from  the store information storage of the server by using the wireless communication channel; (a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite restaurants/stores – at least para 27, which is construed as “one or more registered stores” as stores of which the vehicle occupant wants to receive information/content. The profile is stored on a server, and the store preference positional data is obtained from the server by the vehicle processor using a wireless communication channel – at least: para 21, 60, 41, 45)
determine whether there exists at least one nearby store located in a vicinity of the vehicle among the registered stores… based on the obtained positional information of the vehicle, and the obtained positional information of the registered stores (at least: para 38, 59)
obtain neighboring store information including at least one of crowdedness level, sale information, coupon -4-Application No. 15/766,847 information, and menu information of the nearby store determined as existing, 
generate existence information with which the occupant is made aware of the existence of the nearby store, based on the positional information of the nearby store; (at least para 38, 40 – examples of “existence information” about a store.)
transmit the generated existence information, and the obtained neighboring store information by using the wireless communication channel, to provide the occupant with the generated existence information and the obtained neighboring store information, via the information providing device. (at least para 11-13, 18-19, 21, 60, 38, 40)
the positional information of the one or more registered stores is obtained by transmitting the user ID to the server.  (a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite restaurants/stores – at least para 27, which is construed as “one or more registered stores” as stores of which the vehicle occupant wants to receive information/content. The profile is stored on a server, and the store preference positional data is obtained from the server by the vehicle processor using a wireless communication channel – at least: para 21, 60, 41, 45. A user profile – at least para 12, is construed as “a user ID”.)
Seguin teaches determining whether a nearby store exists located in a vicinity of the vehicle among the registered stores, but fails to teach: by determining whether a positon or a registered store (i) exists on a guided route of the vehicle and (ii) exists at a place that can be reached by the vehicle within a predetermined arrival time.
	However, Yuasa teaches:
by determining whether a positon or a registered store (i) exists on a guided route of the vehicle and (ii) exists at a place that can be reached by the vehicle within a predetermined arrival time    (at least col 2, lines 1-20, col3, lines 30-50. col5, lines 45-55: ‘In some embodiments, if vehicle routing system 201 is currently guiding the vehicle to a trip destination, during act 304 vehicle route guidance system 201 may determine one or more possible destinations within a predetermined distance of a current calculated route to the trip destination. ‘)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Seguin’s existing feature of determining whether a nearby store exists located in a vicinity of the vehicle among the registered stores, with Yuasa’s feature of by determining whether a positon or a registered store (i) exists on a guided route of the vehicle and (ii) exists at a place that can be reached by the vehicle within a predetermined arrival time, in order to dynamically determine destinations within a predetermined distance of a vehicle current location having the vehicle route guidance system – Yuasa, abstract.    
As per Claim 7, Seguin in view of Yuasa teach:
receive a request for registration of a store of which the occupant wants to receive provision of information, to register the store requested for the registration in the server by using the wireless communication channel. (Seguin, at least: para 26-27, 34; the user profile that includes the user preferences is stored on a server, by using the wireless communication channel – at least: para 21, 60, 41, 45)
As per Claim 8, Seguin in view of Yuasa teach:
receive a request for designation of a store of which the occupant wants to receive provision of information with priority, to designate the store requested for the designation as a priority store, (Seguin, at least: para 26-27, 34; user preferences include particular favorite restaurants/stores. User preferred stores/restaurants are construed as stores designated as “a priority store”)
processor provides the occupant with information regarding the nearby store designated as the priority store, with a higher priority than with information regarding the nearby store not designated as the priority store.  (at least: para 26-27, 34; user preferences include particular favorite restaurants/stores. User preferred stores/restaurants are construed as stores designated as “a priority store”, and non-preferred stores are construed as stores “not designated as the priority store”, and the content provided to the user is associated with the user-preferred (i.e. high priority) stores.)
As per Claim 10, Seguin in view of Yuasa teach the server as claimed in claim 6, and one or more of the information providing devices:
the server comprising: a memory including a user information storage including information identifying one or more registered stores,( a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite restaurants/stores – at least para 27, which is construed as “one or more registered stores” as stores of which the vehicle occupant wants to receive information/content. The profile is stored on a server, and the store preference positional data is obtained from the server by the vehicle processor using a wireless communication channel – at least: para 21, 60, 41, 45)
each of the one or more registered stores having been registered  in association with a user ID by an occupant of the vehicle; ( a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user establishing a user profile, that includes user preferences – at least para 26, wherein the preferences include particular restaurants/stores. A vehicle occupant entering a user preference that includes a preferred store is construed as the occupant registering a store. A user profile – at least para 12, is construed as a ‘user iD’.)

and a processor programed to obtain positional information of the vehicle from the information providing device by using the wireless communication channel; (at least para 18, fig1 and associated text, para 19)
obtain the positional information of the one or more registered stores registered in the user information storage of the server as a store of which an-the occupant of the vehicle wants to receive provision of information from  the store information storage of the server by using the wireless communication channel; (a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite restaurants/stores – at least para 27, which is construed as “one or more registered stores” as stores of which the vehicle occupant wants to receive information/content. The profile is stored on a server, and the store preference positional data is obtained from the server by the vehicle processor using a wireless communication channel – at least: para 21, 60, 41, 45)
determine whether there exists at least one nearby store located in a vicinity of the vehicle among the registered stores… based on the obtained positional information of the vehicle, and the obtained positional information of the registered stores (at least: para 38, 59)
obtain neighboring store information including at least one of crowdedness level, sale information, coupon -4-Application No. 15/766,847 information, and menu information of the nearby store determined as existing, 
generate existence information with which the occupant is made aware of the existence of the nearby store, based on the positional information of the nearby store; (at least para 38, 40 – examples of “existence information” about a store.)
transmit the generated existence information, and the obtained neighboring store information by using the wireless communication channel, to provide the occupant with the generated existence information and the obtained neighboring store information, via the information providing device. (at least para 11-13, 18-19, 21, 60, 38, 40)
the positional information of the one or more registered stores is obtained by transmitting the user ID to the server.  (a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite restaurants/stores – at least para 27, which is construed as “one or more registered stores” as stores of which the vehicle occupant wants to receive information/content. The profile is stored on a server, and the store preference positional data is obtained from the server by the vehicle processor using a wireless communication channel – at least: para 21, 60, 41, 45. A user profile – at least para 12, is construed as “a user ID”.)
Seguin teaches determining whether a nearby store exists located in a vicinity of the vehicle among the registered stores, but fails to teach: by determining whether a positon or a registered store (i) exists on a guided route of the vehicle and (ii) exists at a place that can be reached by the vehicle within a predetermined arrival time.
	However, Yuasa teaches:
by determining whether a positon or a registered store (i) exists on a guided route of the vehicle and (ii) exists at a place that can be reached by the vehicle within a predetermined arrival time    (at least col 2, lines 1-20, col3, lines 30-50. col5, lines 45-55: ‘In some embodiments, if vehicle routing system 201 is currently guiding the vehicle to a trip destination, during act 304 vehicle route guidance system 201 may determine one or more possible destinations within a predetermined distance of a current calculated route to the trip destination. ‘)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Seguin’s existing feature of determining whether a nearby store exists located in a vicinity of the vehicle among the registered stores, with Yuasa’s feature of by determining whether a positon or a registered store (i) exists on a guided route of the vehicle and (ii) exists at a place that can be reached by the vehicle within a predetermined arrival time, in order to dynamically determine destinations within a predetermined distance of a vehicle current location having the vehicle route guidance system – Yuasa, abstract.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Seguin et al. (20080288406) in further view of Yuasa (8630791), in even further view of Trajkovic et al. (6633232).
As per Claims 4, 9, Seguin in view of Yuasa fail to teach the claimed limitation.

the neighboring store information includes the crowdedness level of the 15nearby store, and the information provider provides the occupant with information regarding the nearby store whose crowdedness level is lower, with a greater emphasis than with information regarding the nearby store whose crowdedness level is higher.  (at least: abstract, summary of the invention, fig1A and associated text)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Seguin’s existing features, combined with Yuasa’s existing feature, with Trajkovic’s feature of the neighboring store information includes the crowdedness level of the 15nearby store, and the information provider provides the occupant with information regarding the nearby store whose crowdedness level is lower, with a greater emphasis than with information regarding the nearby store whose crowdedness level is higher, to enable customers to avoid the biggest crowds – Trajkovic, Summary of the invention.


Response to Arguments
Applicant’s arguments have been fully considered. Applicant argues with substance:

			Step 2A Prong1: claims 1 and 6 do not recite a judicial exception
			claims 1 and 6 are not analogous to any of the examples of commercial interactions provided in MPEP 2106.04
	In response, Examiner notes that Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   The claimed invention recites the abstract concept of a 

			claims are not directed to a commercial interaction…claims 1 and 6 do not recite an advertisement…claims do not recite features related to organizing a group of people for commercial activity
	In response, Examiner notes that claims 1 and 6 recite the abstract idea of a commercial interaction – i.e. advertising activities/behaviors and business relations/sales activities, as noted above in the Office Action. Generating and providing targeted store information represents an example of an advertising activity/behavior and sales activity, as well as a business practice.

			Step2A prong2: features of claim 1 integrate any such commercial interaction into a practical application
	In response, Examiner respectfully disagrees that the claimed invention is integrated into a practical application, under Step2A prong2. This judicial exception is not integrated into a practical application. Claim 1 includes the additional elements of a processor installed in a vehicle, server, wireless communication channel, and data gathering (‘obtain positional information of the vehicle’). The processor/server/wireless communication channel represent generic computing elements; data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. 

			claims are directed to improving network resource usage
	In response, Examiner notes that there is no mention of “network” in the Applicant’s Specification, nor is there any mention of “resource” or “usage”. 
	The “Advantage of the Invention” is described in the Applicant’s Spec. as “According to an aspect of the present invention, it is possible to inhibit increase of communication load between an information providing device and a server, and to provide an occupant of the vehicle with information regarding a nearby store located in the vicinity of the vehicle from among stores of which the occupant of a vehicle wants to receive provision of information. “ Examiner notes that providing a user with store information represents a business practice/goal; therefore, optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical evidence/technical support in the Applicant’s Specification that the claimed invention, 

			claims 1 and 6 are necessarily rooted in computer technology to overcome a problem arising in information systems by inhibiting an increase of a communication load between an information providing device and a server – Spec, para 6, 27, 85
			claimed solution addresses the technical problem of excessive amounts of data being retrieved when searching for stores – Spec, para 5
			this technical problem is solved by providing information that is “narrowed down to information regarding stores of which the occupant of the vehicle wants to receive provision of information” – Spec, para 85
	Applicant’s Spec. notes that “Thereupon, the present invention has an object to inhibit increase of communication load between an information providing device and a server, and to provide an occupant of the vehicle with information regarding a nearby store located in the vicinity of the vehicle from among stores of which the occupant of a vehicle wants to receive provision of information”, and “ 
Therefore, it is possible to inhibit inclusion of information regarding stores other than stores of which the occupant of the vehicle wants to receive provision of information “. Examiner notes that providing a user with store information represents a business practice/goal; therefore, optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical evidence/technical support in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

			the disclosure provides a description of an improvement rooted in computing and network technology of reducing the overall strain on network resources
			Applicant points to Spec, para 61 – solve the problem of excessive amounts of data retrieved
	Examiner notes that there is no mention of “strain” or “resource” in the Applicant’s Specification, or of a technical problem being solved through the implementation of a technical solution. The “Advantage of the Invention” is described in the Applicant’s Spec. as “According to an aspect of the present invention, it is possible to inhibit increase of communication load between an information providing device and a server, and to provide an occupant of the vehicle with information regarding a nearby store located in the vicinity of the vehicle from among stores of which the occupant of a vehicle wants to receive provision of information“  Examiner notes that providing a user with store information represents a business practice/goal; therefore, optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical evidence/technical support in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				Seguin fails to teach “the positional information of the one or more registered stores is obtained by transmitting the user ID to the server”
	In response, Examiner respectfully disagrees. Seguin teaches:
the positional information of the one or more registered stores is obtained by transmitting the user ID to the server.  (a “registered” store, in its broadest reasonable interpretation, represents a stored store (i.e. store data that is stored in computer memory/database). Seguin discloses a user profile that includes user preferences – at least para 26, preferences include particular favorite 


Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
2/16/2021